Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4-8 and 11-14 are rejected under 35 USC 103 as being unpatentable over WIPO Pub. No. WO 2015/048506 to Holt et al. (hereinafter Holt) in view of WIPO Pub. No. WO 2005/099839 to Walker et al. (hereinafter Walker).
Per claim 1, Holt discloses a method comprising (see figures associated with method for a betting matrix game):
receiving selection of a first cell of a plurality of cells (fig. 2: 404-406, fig. 4:320 and ¶45…bet matrix 320 is provided for player/user to make selections, the bet matrix comprises a plurality of matrix elements, e.g., cells, each matrix element 328 corresponding to a particular row 324 and column 326;  fig. 2:408,410, fig.4:340,342 and ¶52… player/user can make selections of matrix elements/cells as a bet, such as activating boxes 340 and 342, and the confirmation of the best is transmitted from the user/player device 100 to the event server 200 to lock the bet) generated for an event (figs. 5-8 and ¶47,98…betting is for an event, such as specific quarters in a football sport game between two teams, e.g., Giants and Eagles); assigning the first cell to an account (figs 12-19 and ¶66-79…player/user selected cells are associated with wagers made by player/user linked to player/user account; ¶65…event server credits user/player account with payout if won; ¶286…accounting services for betting matrix game provided, including services maintaining user account information, monetary information, etc.); 
generating a coordinate for each cell in the plurality of cells (fig. 2:406, fig. 4:322 and ¶45…bet matrix has coordinates for each cell), wherein each coordinate comprises at least two dimensions (¶45…the intersection of each row and column forms a box; ¶45…”bet matrix…comprising a plurality of selectable items wherein, like a coordinate pair, each item corresponds to a (1) an element of a first set (e.g., first coordinate) and (2) an element of a second set (e.g., second coordinate).  For example, a box in the third row and fourth column may correspond to the third element of the first set and the fourth element of the second set; the coordinate pair (3,4) may similarly correspond to the same elements”), each dimension corresponding to a different entity of the event (fig. 4:330, 332 and ¶49-50…bet matrix can have at least two sides, each side being a dimension corresponding to a different entity of the event, for instance each side is associated with the name of a sports team or contestant; fig. 17…example of football having two entities, e.g., Cowboys and Giants, shown on different sides/dimensions of the bet matrix), and each coordinate unique for the plurality of cells (fig. 17 and ¶17…”each row have a unique number from 0 to 9 and each column will have a unique number from 0 to 9.  Once each row and column has their respective numbers, the players can determine their individual combination by locating their selected box and linking the corresponding numbers associated with the column and row in which their box resides” );
determining, by a processor circuit (fig. 1:202 and ¶34…event server 200 includes at least one processor to executing functionality disclosed), a rate of winning of the account (fig. 2:418,420,428,432…server can determination of how many boxes the user/player has won in a time sequence of wagers, e.g., rate of winning; fig. 5-8…example in football bet matrix where player/user can place wager for score at the specific times, specifically at the end of each quarter, i.e., first quarter, halftime, third quarter and final) based on a plurality of past events (figs. 5-8…winnings determined after each quarter is passed, up to the final score, each quarter being past events) and a number of times the account was associated with winning cells in the plurality of past events (fig. 2:418,420,428,432 and ¶59-62…server determines whether user/player and associated account has won at each quarter and gives payout based on the number of times won, additionally counting whether all quarters were won by the user/player to give out jackpot accordingly); and 
determining, by the processor circuit, a reward for the account based on the rate of winning (fig. 2:424,426,430,434…payout to user/player account based on number of correct wagers for each quarter).

Holt does not expressly disclose, but Walker does teach: the rate of winning of the account associated with user/player being a historical rate of winning over a plurality of distinct past events of different games (Walker: ¶219-220,240…user/player’s gaming activity such as win/loss statistics are tracked).
 Holt and Walker are analogous art because they are from similar problem-solving area in an automated and networked gaming/gambling client/server system (Walker: Fig. 1) that involves sports booking (Walker: ¶139) and has to determine payout amounts (¶140…server determines payout data).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the historical win/loss data (Walker: ¶240).
The suggestion/motivation for doing so would have been to encourage and incentivize the user/player to continue playing and spending at the gaming establishment.
Per claim 4, Holt combined with Walker disclose claim 1, further disclosing generating the coordinate for each cell by randomly generating an integer for each dimension of the coordinate (¶17…”After all 100 boxes are assigned, each row and column, with the horizontal axis representing one team and the vertical axis representing the other team, are randomly assigned a single digit number from 0 to 9. Specifically, each row will have a unique number from 0 to 9 and each column will have a unique number from 0 to 9”). 
Per claim 5, Holt combined with Walker disclose claim 1, further disclosing the event comprises a sporting event (¶15-17…sports wagering system, e.g., for wagering on a football game) and an event entity comprises a competitor in the sporting event (¶17…”the horizontal axis representing one team and the vertical axis representing the other team”), the method further comprising:  computing, by the processor circuit prior to the start of the event, a probability that an event result represented by a coordinate will occur (¶248…”the first bet is a fixed odds bet having odds determined at or substantially at the time of the bet”; fig. 17…”Odds” in football game example); displaying, on a display device, the probability in association with the cell having the coordinate (¶83…”Information about odds corresponding to each selection ( or a combination of selections) may be displayed”; fig. 17…”Odds” in football game example).
Per claim 6, Holt combined with Walker disclose claim 1, further disclosing determining, at an event time interval (figs. 5-8…time intervals can be quarters in a football game), which cell has a coordinate that corresponds to a status of the event (fig. 2:418,420,428,432…determines is box coordinate selected by user/player corresponds to a winning box or not); presenting, on a display device, an indication in the determined cell (fig. 16…box coordinate is highlighted with a symbol); notifying an account assigned to the determined cell (fig. 2: 424,426,430,434,436; ¶65…event server may transmit a notification to user device informing winning selected box(es); and providing a reward to the account assigned to the determined cell (¶65…”event server 200 may credit a user or player’s account with a payout, points or other similar prizes”).
Per claim 7, Holt combined with Walker disclose claim 1, further disclosing generating a cell identifier for each cell, each cell identifier different than the coordinate for the cell, the cell identifier to uniquely identify the cell (¶107…various other constructs can be used to identify a cell such as 3D rectangular prisms, tensors, etc.).
Claims 8-10, 12, 13 and 14 are substantially similar in scope and spirit as claims 1-3, 6, 7 and 4, respectively.  Therefore, the rejection of claims 1-3, 6, 7 and 4 are applied accordingly.  Holt further shows a memory (fig. 1:204)
Per claim 11, Holt combined with Walker disclose claim 8, further disclosing receive the coordinates that match a predicted event (fig. 18…predicted odds are displayed for particular sporting event such as horse racing for which user/player has made wager selections); and modify, on a display device, an appearance of the cell having the coordinates (fig. 18…user/player selected wagers boxes are modified with a symbol).
Allowable Subject Matter
Claims 15-20 allowed.
Claims 2-3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 8 and 15, including the particular notable limitations provided below as highlighted in fig. 13 of the instant Drawings:
Claims 2-3 and 9-10: generating the plurality of cells for the event; receiving, after the start of the event, live data about the event; parsing the live data; predicting, using the parsed live data, an event result; and displaying, on a display device, an indication in the cell having a coordinate representing the event result.
Claims 15-20: A non-transitory computer-readable storage medium comprising instructions that, when executed by a processor circuit cause 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to automated box pool related gaming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125